Citation Nr: 0946103	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  96-40 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
September 1965 to August 1967.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied service connection 
for an acquired psychiatric condition.

The Veteran and his spouse testified at a hearing held at the 
RO in October 1996 before a RO Hearing Officer, the 
transcript of which has been associated with the Veteran's 
claims folder.

In October 2003, the Board denied the Veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  As the result of a 
Joint Motion for Remand which was signed by the Veteran's 
attorney and representatives of the Secretary of VA, in 
December 2005 order the Court vacated the Board's October 
2003 decision and remanded the appeal to the Board

In May 2007, the Board remanded this case for additional 
evidentiary development. 
In September 2008, the Board issued a decision which denied 
the Veteran's claim of entitlement to service connection for 
a psychiatric disability, to include PTSD.  
The Veteran appealed the Board's September 2008 decision to 
the Court.  In June 2009, the Veteran's representative and 
the Secretary of Veterans Affairs filed with the Court a 
Joint Motion for Remand.  On June 18, 2009, the Court issued 
an Order which granted the Joint Motion for Remand and 
remanded the case to the Board, directing the Board to comply 
with its directives therein.
 
The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action on his part is required.


REMAND

As noted in the Introduction, the Board's September 2008 
decision denying the Veteran's claim of entitlement to 
service connection for a psychiatric disability, to include 
PTSD, was vacated and remanded by the Court.  The reason for 
the remand was that the parties to the Joint Motion 
determined that the instructions contained in the Board's May 
2007 remand had not been complied with.   

In its May 2007 remand, the Board instructed the Veterans 
Benefits Administration (VBA) to arrange for a psychiatric 
evaluation of the Veteran in order to determine the existence 
and etiology of the claimed acquired psychiatric disability.  
The Board specifically requested: 

2.   VBA should arrange for psychological 
testing of the veteran.  After appropriate 
testing, a report should be prepared which 
describes the Veteran's psychiatric 
diagnosis(es).  PTSD should be either 
diagnosed or ruled out.

3.	VBA must then arrange for a psychiatric 
evaluation of the veteran in order to 
determine the existence and etiology of 
the claimed acquired psychiatric 
disability.  After a review of appropriate 
records in the claims folder and an 
interview with the veteran, the examiner 
should provide a diagnosis(es) of any 
psychiatric disability identified; and 
should specifically opine whether it is as 
likely as not that the veteran has PTSD. 
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting such diagnosis.  The examiner 
should state whether stress associated 
with alleged harassment experienced during 
Officer Candidate School or associated 
with the veteran's failure to complete 
Officer Candidate School is sufficient by 
itself to have caused the veteran's 
claimed PTSD.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

In April 2008, the Veteran was afforded an examination, the 
report of which noted that the Veteran did not meet the 
criteria for a PTSD diagnosis and extensively discussed the 
reasons why the criteria were not met.  The examiner noted a 
diagnosis of paranoid-type schizophrenia.  However, the 
examiner did not address the etiology of the Veteran's 
schizophrenia.  

The parties to the Joint Motion cited Stegall v. West, 11 
Vet. App. 268, 271 (1998), in which the Court held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

Accordingly, another medical opinion is required.  

The case is REMANDED for the following action:

1.	The RO should arrange for the same 
examiner who conducted the April 2008 
examination, if possible, to review the 
claims folder and determine the 
etiology of the currently diagnosed 
acquired psychiatric disability 
(paranoid-type schizophrenia).  If the 
April 2008 examiner is unavailable, the 
file should be referred to another 
similarly qualified medical 
professional.  

The reviewer should state whether it is 
at least as likely as not that the 
Veteran's current acquired psychiatric 
disability is related to stress 
associated with alleged harassment 
experienced during Officer Candidate 
School or associated with the Veteran's 
failure to complete Officer Candidate 
School, or is otherwise related to 
service.  The reviewer must provide 
supporting rationale for any opinion 
rendered.  

If the reviewer finds that an interview 
with the Veteran and/or diagnostic 
testing is necessary, such should be 
accomplished.  

A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the RO should again review 
the record and readjudicate the issue 
on appeal.  If the decision remains 
unfavorable to the Veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The Veteran 
and his representative should be 
provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



